DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 7/13/2022, in which: claims 1, 9 are amended, claims 3-8, 10-18 are previously presented and claim 2 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2003/0096319) in view of Smaal (WO2016/039622).

Regarding claims 1, 3-4, 6-8, 13, 17-18, Phelps discloses a method for producing poultry, in particular chicks, at a hatchery, the method comprising; a) incubating a batch of eggs in incubating trays in an incubating device during a first incubating period of between about 7 to about 11 days ([0020] eleventh to nineteenth day), and then, b) for each egg of the batch, determining of gender of the chick embryo ([0021]sorting based on the level of one or more hormones in the extra-embryotic fluid), c) based on the gender of a chick embryo, dividing the batch of eggs into at least a male batch portion and a female batch portion ([0025] separating the eggs based on the gender), d) redistributing at least one of the male batch portion and the female batch portion over incubating trays or hatching trays different from the said incubating tray, to end up with incubating or hatching trays filled with just one of the male batch portion and the female batch portion, e) incubating at least one of the female batch portion and the male batch portion in the incubating device during a second incubating period, and then f) moving the at least one of the female batch portion and the male batch portion from the incubating device to a hatching device and hatching the at least one of the female batch portion and the male batch portion in the hatching device until hatching occurs ([0026] after separating the eggs into first
and second subset, the eggs are separately incubated to hatch which is simply carried out by placing the eggs in separate hatchers), but does not expressly disclose administering feed to the hatched chicks in the hatching device.
However, Smaal discloses a similar system and method that provides a feeding cup/trough (12) in the hatching/transport device (2, 4) to the poultry (21) once hatched (Page 7 lines 24-29). (Figs. 6-7, 14-15)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Phelps, by administering feed to the poultry, as taught by Smaal, for the purpose of providing food to the poultry to enhance the health and growth of the poultry.

Regarding claim 5, Phelps discloses the invention substantially as set forth above, but does not expressly disclose buffering at least a portion of the batch of eggs between step a) and step e) wherein a lead time between step a) and e) is predetermined, in particular the lead time between step a) and e) is about 24 hours.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges or values for the buffering time of 24 hours between steps a) and e) in order to enhance the process of detecting, sorting and hatching the eggs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.

Regarding claim 9-11, Phelps discloses the invention substantially as set forth above, but does not expressly disclose wherein the hatching tray comprises a number of egg accommodation spaces in which space an egg is able to be hatched, and at least one passage for a chick through which passage a chick hatched from said egg may pass through the tray and enter a chick basket below the tray, and the method comprises forming an assembly of the tray arranged on the basket and step f) comprises administering feed to hatched chicks in the basket, wherein the assembly of the tray arranged on the basket comprises one or more of a chick accommodation space, an access to the chick accommodation space, and a food trough, wherein the method comprises forming a stack of a number of assemblies of the tray arranged on the basket.
However, Smaal discloses a similar structure and method that comprises the hatching tray (2) comprises a number of egg accommodation spaces (Fig. 14-15, at least 2) in which space an egg is able to be hatched (Fig. 15), and at least one passage (5) for a chick (21) through which passage (5) a chick (5) hatched from said egg (3) may pass through the tray (2) and enter a chick basket (4) below the tray (2), and the method comprises forming an assembly (Fig. 14-15) of the tray (2) arranged on the basket (4) and step f) comprises administering feed (via trough 12) to hatched chicks (21) in the basket (4), wherein the assembly (Fig. 14-15) of the tray (2) arranged on the basket (4) comprises one or more of a chick accommodation space (the interior of the basket), an access (Fig. 17, tray removed providing access to the interior of the basket) to the chick accommodation space (interior of the basket), and a food trough (12), wherein the method comprises forming a stack of a number of assemblies (Fig. 14-15) of the tray (2) arranged on the basket (4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Phelps, by providing a hatching tray with a number of egg accommodation spaces in which space an egg is able to be hatched, and at least one passage for a chick through which passage a chick hatched from said egg may pass through the tray and enter a chick basket below the tray, and the method comprises forming an assembly of the tray arranged on the basket and step f) comprises administering feed to hatched chicks in the basket, wherein the assembly of the tray arranged on the basket comprises one or more of a chick accommodation space, an access to the chick accommodation space, and a food trough, wherein the method comprises forming a stack of a number of assemblies of the tray arranged on the basket, as taught by Smaal, for the purpose of enhancing the process of hatching poultry and allowing a space for the hatched chicks to move from the hatching tray to the basket.

Regarding claim 12, Phelps discloses the invention substantially as set forth above, but does not expressly disclose rearing the newly hatched chicks in the hatching device during an initial rearing period of between 0 to 4 days.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the rearing of the chicks during an initial period of 0 to 4 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPO 233.

Regarding claim 14, Phelps discloses, wherein the detecting the presence of a hatchable chick embryo comprises one or more of heartbeat detection with respect to an egg, candling of an egg, thermal imaging of an egg, colour measurement of an egg, weighing of an egg, detecting activity in an egg, and sample analysis (Claim 18, radioimmunoassay, infrared spectroscopy, artificial nose analysis, photoacoustics, and immunosensor analysis).

Regarding claim 15-16, Phelps discloses the invention substantially as set forth above, but does not expressly disclose processing at least one of the female batch portion and the male batch portion into a high protein product and administering the high protein product to hatched chicks in the hatching device.
However, examiner takes official notice that it is old and well known to use eggs to produce a high protein food/feed product and administer the product to animals. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention/application, to have provided a high protein source of feed/food the newly hatched chicks to enhance the health and growth of the chicks.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicants argument that prior art Phelps and Smaal fail to teach, disclose or render obvious administering feed to hatched chicks in a hatching device, examiner respectfully disagrees.  According to prior art Smaal at page 7 lines 24-29, it states “The hatching and/or transport crate 4 comprises a bottom 10 and upright sides 11, with feeding cups 12 for food and/or water of hatched chicks along at least one side wall 11 on the bottom 10. The feeding cups 12 improve animal well-being in that chicks that hatch early can take nourishment. For the purpose of transport, feeding cups 12 may be filled with more feed than usual or normal for situations wherein the crate is not intended to be transported, but the chicks are locally nurtured to develop and grow after hatching.”  The device of Smaal is a hatching and/or transport device with feeding cups that are filled with water or feed in order to feed the newly hatched chicks.  As such, claims 1, 3-18 are taught by Phelps in view of Smaal as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644